976 F.2d 727
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Terry SWEENEY, Petitioner,v.DIRECTOR, OFFICE OF WORKERS' COMPENSATION PROGRAMS, UnitedStates Department of Labor, Respondent.
No. 92-1615.
United States Court of Appeals,Fourth Circuit.
Submitted:  September 8, 1992Decided:  September 30, 1992

On Petition for Review of an Order of the Benefits Review Board.  (91-1388-BLA)
Terry Sweeney, Petitioner Pro Se.
Kathleen Mary Bole, Barbara J.  Johnson, UNITED STATES DEPARTMENT of LABOR, Washington, D.C., for Respondent.
Ben.Rev.Bd.
DISMISSED.
Before PHILLIPS, SPROUSE, and HAMILTON, Circuit Judges.
PER CURIAM:

OPINION

1
Terry M. Sweeney noted this appeal outside the sixty-day appeal period established by 33 U.S.C. § 921(c) (1988).  The time period established by 33 U.S.C. § 921(c) is jurisdictional.   Adkins v. Director, Office of Workers' Compensation Programs, 889 F.2d 1360, 1363 (4th Cir. 1989).  Appellant's failure to note a timely appeal deprives this Court of jurisdiction to consider this case.  We therefore dismiss the appeal.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED